Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 9, 10 and 13-18 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as the expression “in the third combination”.  The third combination does not exist in claim 1.
Claims 2, 9, 10 and 13-18 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10 and 13-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindle et al. (US 20070254826) in view of Patron et al. (US 9,732,071).  
Kindle et al. teach the use of 1-menthol as a refreshing flavor, a minty smell and a cooling effect on skin and the mucous membrane.  It is used, for example, in oral care, in cosmetic and pharmaceutical preparations, in tobacco and in confectionary.  See Para [0039].  Kindle et al. teaches the use of 1-menthol being particularly preferred since it has sensory properties.  See Para [0040].  The concentration of 1-menthol is taught to be 62% and the concentration of menthyl acetate is taught to be 5%.  See Para [0051].  Kindle in Para [0063] teaches the concentration of 50-70% for 1-menthol.  The concentration of menthyl acetate is taught to be 1-20 wt.%.  See Para [0066].  Dividing the concentration of 1-menthol to menthyl acetate would encompass or would be within the scope of the claimed proportions.  The use of cooling agents is taught in Para [0112].  The use of the composition as odoriferous or aroma is taught in Para [0090].  The use of cooling agents, such as menthyl lactate is taught in Para [0114].  The release of fragrance is taught in Para [0144].  Kindle differs from the claimed invention in specifically teaching the use of the cooling compound of claim 1.  Patron et al. teaches the use of the cooling agent of claim 1, being used in a personal care and food or beverage composition.  See para [77], [200] and [305.].  The concentrations of the cooling agents is taught in para [55].  It would have been obvious to a person skilled in the art to use the cooling agent of claim 1, motivated by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617